      Case 19-19755                Doc 10           Filed 07/18/19 Entered 07/18/19 23:34:32                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Jeannette M Greco                                                 Social Security number or ITIN        xxx−xx−3589
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 7/15/19
Case number:          19−19755


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Jeannette M Greco

2.      All other names used in the
        last 8 years

3.     Address                               9622 W Higgins 2D
                                             Des Plaines, IL 60018

4.     Debtor's attorney                     David H Cutler                                         Contact phone 847−673−8600
                                             Cutler & Associates, Ltd.                              Email: cutlerfilings@gmail.com
       Name and address                      4131 Main St.
                                             Skokie, IL 60076

5.     Bankruptcy trustee                    Andrew J Maxwell ESQ                                   Contact phone 312 368−1138
                                             Maxwell Law Group LLC.                                 Email: maxwelllawchicago@yahoo.com
       Name and address                      3010 N. California Ave.
                                             chicago, il 60618
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-19755                    Doc 10      Filed 07/18/19 Entered 07/18/19 23:34:32                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Jeannette M Greco                                                                                                   Case number 19−19755


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 7/16/19

7. Meeting of creditors                          August 21, 2019 at 03:00 PM                                 Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 10/21/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
          Case 19-19755            Doc 10       Filed 07/18/19 Entered 07/18/19 23:34:32                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-19755-CAD
Jeannette M Greco                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: ldavis                       Page 1 of 2                          Date Rcvd: Jul 16, 2019
                                      Form ID: 309A                      Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 18, 2019.
db             +Jeannette M Greco,   9622 W Higgins 2D,    Des Plaines, IL 60018-4890
28010556       +Allied Benefit Systems Inc.,    200 W Adams Ste 500,    Chicago, IL 60606-5215
28010564       +Credit Protection Association,    Attn: Bankruptcy,    Po Box 802068,   Dallas, TX 75380-2068
28010565       +Diversified Consultants, Inc.,    Attn: Bankruptcy,    Po Box 679543,   Dallas, TX 75267-9543
28010566       +Gina O’Hehir,   6687 N Northwest Hwy,    Chicago, IL 60631-1304
28010567       +ICS,   Po Box 1010,   Tinley Park, IL 60477-9110
28010568       +Kohls/Capital One,   Attn: Bankruptcy,    Po Box 30285,    Salt Lake City, UT 84130-0285
28010570       +Mandarich Law Group LLP,    420 N Wabash #400,   Chicago, IL 60611-3542
28018470       +Mike Grecco,   6004 Ruby,    Rosemont, IL 60018-4434
28010571       +Mr. Cooper,   Attn: Bankruptcy,    8950 Cypress Waters Blvd,    Coppell, TX 75019-4620
28010572       +OAC Collection Specialists,    Attn: Bankruptcy,    Po Box 500,   Baraboo, WI 53913-0500

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Jul 17 2019 02:46:34        David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,    Skokie, IL 60076
tr             +E-mail/Text: amaxwell@iq7technology.com Jul 17 2019 02:46:56        Andrew J Maxwell, ESQ,
                 Maxwell Law Group LLC.,    3010 N. California Ave.,     chicago, il 60618-7090
28010555       +E-mail/Text: bankruptcy@rentacenter.com Jul 17 2019 02:50:44        Acceptance Now,
                 Attn: Bankruptcy,    5501 Headquarters Drive,    Plano, TX 75024-5837
28010557       +EDI: PHINAMERI.COM Jul 17 2019 06:23:00       AmeriCredit/GM Financial,     Attn: Bankruptcy,
                 Po Box 183853,    Arlington, TX 76096-3853
28010558       +E-mail/Text: bk@blittandgaines.com Jul 17 2019 02:48:00        Blitt and Gaines,    661 Glenn Ave,
                 Wheeling, IL 60090-6017
28010559       +EDI: CAPITALONE.COM Jul 17 2019 06:23:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
28010560       +EDI: WFNNB.COM Jul 17 2019 06:23:00       Comenity Bank/Carsons,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
28010561       +EDI: WFNNB.COM Jul 17 2019 06:23:00       Comenity Bank/Lane Bryant,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
28010562       +EDI: WFNNB.COM Jul 17 2019 06:23:00       Comenity Capital Bank/HSN,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
28010563       +EDI: RCSFNBMARIN.COM Jul 17 2019 06:23:00       Credit One Bank,    Attn: Bankruptcy Department,
                 Po Box 98873,   Las Vegas, NV 89193-8873
28010564       +EDI: CREDPROT.COM Jul 17 2019 06:23:00       Credit Protection Association,     Attn: Bankruptcy,
                 Po Box 802068,    Dallas, TX 75380-2068
28010569       +EDI: RESURGENT.COM Jul 17 2019 06:23:00       LVNV Funding/Resurgent Capital,     Attn: Bankruptcy,
                 Po Box 10497,   Greenville, SC 29603-0497
28010573        EDI: PRA.COM Jul 17 2019 06:23:00      Portfolio Recovery,     Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold, VA 23502
28010574       +E-mail/Text: BKRMailOPS@weltman.com Jul 17 2019 02:48:06        Sterling Jewelers/Kay Jewelers,
                 Attn: Bankruptcy,    375 Ghent Rd,   Akron, OH 44333-4601
28010575       +EDI: RMSC.COM Jul 17 2019 06:23:00       Syncb/hhgreg,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
28016815       +EDI: RMSC.COM Jul 17 2019 06:23:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
28010576       +EDI: RMSC.COM Jul 17 2019 06:23:00       Synchrony Bank/ JC Penneys,    Attn: Bankruptcy,
                 Po Box 956060,    Orlando, FL 32896-0001
                                                                                                TOTAL: 17

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 18, 2019                                            Signature: /s/Joseph Speetjens
        Case 19-19755      Doc 10    Filed 07/18/19 Entered 07/18/19 23:34:32            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: ldavis                Page 2 of 2                   Date Rcvd: Jul 16, 2019
                             Form ID: 309A               Total Noticed: 27

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 16, 2019 at the address(es) listed below:
              Andrew J Maxwell, ESQ   maxwelllawchicago@yahoo.com,
               amaxwell@iq7technology.com;trustee@maxwellandpotts.com;marchfirst_trustee@hotmail.com
              David H Cutler   on behalf of Debtor 1 Jeannette M Greco cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
